United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Shreveport, LA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-687
Issued: August 4, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On February 6, 2014 appellant filed a timely application for review of a December 3,
2013 decision by the Office of Workers’ Compensation Programs (OWCP) denying her claim
for an occupational disease. The Board docketed the appeal as No. 14-687. Having reviewed
the case record submitted by OWCP, the Board finds that this case is not in posture for decision.
On October 25, 2013 appellant, then a 43-year-old medical support assistant, filed an
occupational disease claim alleging that she suffered from carpal tunnel syndrome as a result of
working with her hands typing on the computer and dialing the telephone. By letter dated
November 1, 2013, OWCP informed her that the documentation received was insufficient to
support her claim and asked appellant to submit further information, including medical evidence
supporting that she has a medical diagnosis and explaining how her employment activities
caused, contributed to, or aggravated her medical condition. In response to this letter, appellant
submitted various documents, including form reports by Dr. Charles P. Werner, appellant’s
treating Board-certified internist, dated January 25, May 16 and September 16, 2013. These
reports documented routine office visits and noted diagnoses of chronic neck pain, carpal tunnel
syndrome, gastroesophageal reflux disease, obesity and allergies. Dr. Werner’s reports were
received by OWCP on December 2, 2013.

By decision dated December 3, 2013, OWCP denied appellant’s claim for compensation.
It indicated in its decision that it had not received any medical evidence in appellant’s case.
Accordingly, OWCP denied appellant’s claim, finding that she failed to provide medical
evidence that established that a medical condition had been diagnosed in connection with the
claimed event or employment factors.
As the Board’s jurisdiction of a case is limited to reviewing that evidence that was before
OWCP at the time of its final decision,1 it is necessary that OWCP review all the evidence
submitted by a claimant and received by OWCP prior to the issuance of its final decision.2
OWCP made no mention of Dr. Werner’s reports, and in fact, indicated that no medical evidence
was received.
The Board finds that this case is not in posture for decision as OWCP did not review all
the relevant evidence before issuing its decision. The case is remanded for consideration of the
submitted evidence, to be followed by any necessary further development and an appropriate
decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 3, 2013 is set aside, and the case is remanded for
further development consistent with this order.
Issued: August 4, 2014
Washington, D.C.

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

20 C.F.R. § 501.2(c).

2

See William A. Couch, 41 ECAB 548 (1990).

2

